UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended:March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number:0-50316 Grant Park Futures Fund Limited Partnership (Exact name of registrant as specified in its charter) Illinois 36-3596839 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Dearborn Capital Management, L.L.C. 626 West Jackson Boulevard, Suite 600 Chicago, Illinois 60661 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (312) 756-4450 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer ýSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes oNo ý GRANT PARK FUTURES FUND LIMITED PARTNERSHIP QUARTER ENDED March 31, 2010 INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2010 (unaudited) and December 31, 2009 (audited) 1 Consolidated Condensed Schedule of Investments as of March 31, 2010 (unaudited) 2 Consolidated Condensed Schedule of Investments as of December 31, 2009 (audited) 4 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 6 Consolidated Statements of Changes in Partners’ Capital (Net Asset Value) for the three months ended March 31, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 36 SIGNATURES 37 CERTIFICATIONS 38 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements Grant Park Futures Fund Limited Partnership Consolidated Statements of Financial Condition March 31, 2010 December 31, 2009 Assets Equity in brokers’ trading accounts: U.S. Government securities, at fair value $ $ Cash Unrealized gain on open contracts, net Deposits with brokers Cash and cash equivalents Certificates of deposit, at fair value Government-sponsored enterprises, at fair value U.S. Government securities, at fair value Interest receivable – Total assets $ $ Liabilities and Partners’ Capital Liabilities Brokerage commission payable $ $ Accrued incentive fees Organization and offering costs payable Accrued operating expenses Pending partner additions Redemptions payable Total liabilities Partners’ Capital General Partner Class A (units outstanding March 31, 2010 – 3,008.66 and December31, 2009 – 3,008.66) Class B (units outstanding March 31, 2010 – 427.01 and December31, 2009 – 427.01) Legacy 1 Class (units outstanding March 31, 2010 – 1,025.00 and December31, 2009 – 1,025.00) Legacy 2 Class (units outstanding March 31, 2010 – 1,000.00 and December31, 2009 – 1,000.00) Global 1 Class (units outstanding March 31, 2010 – 1,044.66 and December31, 2009 – 1,044.66) Global 2 Class (units outstanding March 31, 2010 – 915.66 and December31, 2009 – 708.97) Global 3 Class (units outstanding March 31, 2010 – 500.00 and December31, 2009 – 500.00) Limited Partners Class A (units outstanding March 31, 2010 – 44,697.97 and December31, 2009 – 48,356.59) Class B (units outstanding March 31, 2010 – 550,715.89 and December31, 2009 – 570,593.04) Legacy 1 Class (units outstanding March 31, 2010 – 4,671.85 and December31, 2009 – 3,851.25) Legacy 2 Class (units outstanding March 31, 2010 – 4,159.41 andDecember31, 2009 – 3,122.95) Global 1 Class (units outstanding March 31, 2010 – 5,441.51 andDecember31, 2009 – 3,358.60) Global 2 Class (units outstanding March 31, 2010 –12,801.19 and December31, 2009 – 7,333.83) Global 3 Class (units outstanding March 31, 2010 – 75,660.26 and December31, 2009 – 40,328.60) Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Index Grant Park Futures Fund Limited Partnership Consolidated Condensed Schedule of Investments March 31, 2010 (Unaudited) Unrealized gain/(loss) on open long contracts Percent of Partners’ Capital Unrealized gain/(loss) on open short contracts Percent of Partners’ Capital Net unrealized gain/(loss) on open contracts Percent of Partners’ Capital Futures Contracts* U.S. Futures Positions: Currencies $ % $ % $ % Energy % % % Grains ) )% % % Interest rates ) ** ** ** Meats % ) ** % Metals % ) ** % Soft commodities % % % Stock indices and single stock futures % ** % Total U.S.
